In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐3494 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                   v. 

DEAN D. YOUNG, 
                                                Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
          No. 16‐CR‐169 — William C. Griesbach, Chief Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 21, 2018 — DECIDED NOVEMBER 6, 2018 
                  ____________________ 

    Before WOOD, Chief Judge, and FLAUM and HAMILTON, Cir‐
cuit Judges. 
    HAMILTON,  Circuit  Judge.  Defendant‐appellant  Dean 
Young  pleaded  guilty  to  one  count  of  wire  fraud,  18  U.S.C. 
§ 1343,  for  defrauding  the  Veterans Administration  (VA)  re‐
garding the extent of his service‐related injuries. The district 
court sentenced Young to 21 months in prison, in the middle 
of the Sentencing Guideline range calculated based on the loss 
amount agreed to by the parties and adopted by the court. 
2                                                      No. 17‐3494 

     Young appeals his sentence, arguing that the district court 
committed a “plain error” by using the stipulated loss amount 
of  $201,521.41  to  calculate  both  his  guideline  range  and  the 
amount of restitution. We aﬃrm. Young waived any objection 
to the loss amount. This was not merely a forfeiture—an in‐
advertent  failure  to  raise  an  important  issue—but  rather  an 
intentional waiver that was part of a broad compromise of po‐
tentially  disputed  sentencing  issues.  We  hope  this  opinion 
might help illustrate the diﬀerence between waiver and for‐
feiture. 
I.  Factual and Procedural Background 
     A.  Defendant’s Military Service 
    Defendant  Young  enlisted  in  the  United  States Army  in 
1977.  During  a  training  exercise  the  following  year,  he  suf‐
fered a back injury when his jeep crashed into an unmarked 
tank trap. Young later took part in a 1979 parachute training 
exercise.  Many  years  later,  he  claimed  that  he  was  trauma‐
tized when he witnessed a fellow soldier’s death in the jump. 
By early 1981, Young had been honorably discharged from the 
Army. 
    Over the following decade, Young worked in various po‐
sitions manufacturing yachts, packaging goods, and operat‐
ing a boiler. Starting in 1984, after he denied having any med‐
ical  or  mental  health  conditions,  Young  also  enlisted  in  the 
Wisconsin  Army  National  Guard.  He  was  discharged  from 
the National Guard under “general conditions” in 1989. 
     B.  Disability Compensation 
   In 1990, Young filed his first claim with the VA for com‐
pensation for his back injuries from the jeep accident. Young 
was awarded a 10% disability rating for his back pain, which 
No. 17‐3494                                                           3 

resulted in small monthly payments. Another decade passed 
before  Young  sought  a  new  disability  assessment  from  the 
VA, claiming he was unable to bend over to put on socks or 
tie shoes, could no longer canoe or hunt, and had to change 
jobs  due  to  his  back  pain.  In  May  2002  the  VA  increased 
Young’s payments to reflect a 20% disability rating, with an 
eﬀective date of July 30, 2001. 
    Within a month, Young petitioned for another increase in 
disability  rating,  claiming  for  the  first  time  a  mental  health 
disability:  service‐related  depression  as  a  secondary  condi‐
tion to back pain. The following month Young sought a fur‐
ther compensation increase due to “unemployability.” In No‐
vember 2002, Young filed his first claim asserting that he suf‐
fered  from  Post‐Traumatic  Stress  Disorder  (PTSD),  due  pri‐
marily to having witnessed the fatal parachute accident and 
his  jeep  accident.  The  VA  concluded  that  Young  should  re‐
ceive a combined 40% disability rating for the back problems 
and PTSD. Young appealed, and in November 2003, he pre‐
vailed. The VA increased his disability rating to 70% for his 
PTSD and 60% for his back injuries. The VA also granted his 
request for a finding that he was unemployable. He was as‐
signed  a  combined  100%  compensation  rate  eﬀective  as  of 
June 2002. 
   Young did not stop there. In 2004 he sought additional VA 
compensation,  primarily in the form of a grant to adapt his 
house to accommodate his allegedly increasing disability. The 
VA denied his request, noting that he did not need assistive 
devices such as a cane, braces, or a wheelchair. In his 2005 ap‐
peal of that denial, Young asserted that he in fact did need two 
canes to assist with walking and that he was using a wheel‐
chair.  This  appeal  was  denied,  so  Young  appealed  again  in 
4                                                           No. 17‐3494 

2006, adding to his narrative the claim that he was confined to 
a wheelchair and depended on his wife’s help for all daily ac‐
tivities, such as showering. The VA again increased Young’s 
disability compensation, but remanded the grant request due 
to inconsistencies between Young’s stated needs and the re‐
sults of the VA’s medical examinations. Young appeared in a 
wheelchair for two later examinations. His adaptive housing 
grant was awarded in 2008. 
     Young remained satisfied with his compensation level un‐
til 2013, when he requested another increase, as well as “Aid 
and Attendance benefits” to pay for help with daily activities. 
Young’s letter to the VA represented that he was 100% disa‐
bled and that his wife cared for all his daily needs. To support 
that request, Young had a physical examination at the VA Mil‐
waukee oﬃce. He told the doctor that he could not walk be‐
yond  a  few  steps.  The  examining  doctor  noted  the  discrep‐
ancy between Young’s claimed limitations and the more mod‐
est injuries observed in the medical examination. The doctor’s 
suspicions  were  confirmed.  After  the  appointment,  he 
watched  Young  walk  across  the  parking  lot  with  a  normal 
gait, fold up the wheelchair, and load it into his van. The doc‐
tor promptly reported his concerns to VA investigators.1 
   Investigators quickly obtained video recordings of Young 
moving  around  his  apartment  building  without  a  cane  or 
wheelchair. The apartment manager reported that he had not 
seen  Young  use  a  cane  or  wheelchair,  even  during  Young’s 
regular walks with his dog. As the investigation progressed 

                                                 
1 Later that day, Young received one of his fraudulently inflated benefit 

payments via wire transfer, which established the basis for the wire fraud 
count of conviction. 
No. 17‐3494                                                       5 

into 2014, the VA obtained more video recordings of Young 
walking through stores and a casino, carrying bags of ice and 
cases  of  beverages,  and  jointly  unloading  a  large,  wheeled 
tool box from a pick‐up truck—all without a cane or wheel‐
chair. 
    As  the  VA  gathered  this  evidence,  Young  sought  even 
more  compensation  based  on  his  purported  reliance  on  a 
wheelchair and canes, including a housing grant to remodel 
his kitchen to install a bathroom, a ramp, and wheelchair lift. 
The VA denied the requested housing grant. In 2015, the VA 
sent Young a “due process letter” notifying him of the inves‐
tigation and the agency’s intention to revoke his benefits. Af‐
ter receiving evidence and holding a hearing, the VA issued a 
decision  in  February  2016  that  Young’s  past  statements  re‐
garding  his  PTSD  and  the  severity  of  his  back  injury  were 
“considered  to  be  fraudulent.”  As  a  result,  the  VA  revoked 
Young’s unemployability rating, eliminated his compensation 
payments for PTSD, and reduced his back injury compensa‐
tion payments to reflect a 20% disability level, eﬀective July 
31, 2001, the date from which the 60% evaluation had previ‐
ously been assigned. 
   C.  The Criminal Case 
   On October 25, 2016, a federal grand jury indicted Young 
on five counts of wire fraud alleging that his false claims of 
PTSD  and  back  injury  exaggerations  allowed  him  to  obtain 
improperly  more  than  $400,000  in  VA  funds.  This  loss  esti‐
mate was based on Young’s receipt of a total of $457,858.70 in 
VA benefits between August 2001 and the VA’s February 2016 
decision that reduced his disability rating from 100% to 20% 
and terminated his unemployability rating and PTSD‐related 
benefits. If Young had been compensated at the 20% disability 
6                                                       No. 17‐3494 

level during that same time period, he would have received 
only $40,506.41. 
    Young’s  attorney  promptly  sought  to  obtain  Young’s 
Army  medical  and  service  records,  moving  to  adjourn  the 
court conference and trial dates. At court status conferences 
over the next several months, Young’s attorney explained that 
he was reviewing medical records, meeting with the prosecu‐
tor, and considering the possibility of an agreed guilty plea. 
In August 2017, Young agreed to plead guilty to one count of 
wire fraud. As part of the plea agreement, he did not admit to 
a loss amount of over $400,000. Instead, the plea agreement 
stated: “Young agrees that as a result of this fraud scheme in‐
volving his back disability that he was overpaid $201,521.41.” 
Young  further  agreed  “that  the  restitution  ordered  will  in‐
clude all overpayments made to the defendant by the VA dur‐
ing the entire time period set forth in the indictment,” and that 
“[t]he  parties  agree  that  this  amount  is  $201,521.41.”  At  the 
change‐of‐plea  hearing,  the  district  judge  confirmed  the 
$201,521.41 loss and restitution amount with Young and his 
attorney. 
    The  diﬀerence  of  approximately  $200,000  between  the 
charged amount of loss and the amount to which Young ad‐
mitted in the plea agreement was the product of extensive ne‐
gotiations. Young himself was actively involved in those ne‐
gotiations. As  described  in  Young’s  later  sentencing  memo‐
randum,  discovery  had  been  a  “laborious  process”  of 
“[f]inding witnesses and obtaining old records,” as well as re‐
viewing “thousands of pages of medical records, rating deci‐
sions,  appeals,  supporting  materials,  and  army  records,  all 
covering a span of time going back to 1977.” In the change‐of‐
plea  hearing,  the  judge  sensed  some  hesitation  from  Young 
No. 17‐3494                                                      7 

and asked him about it. Young’s attorney explained that “the 
way the case began is significantly diﬀerent in terms of finan‐
cial numbers than the way it is now,” and that he and Young 
had a “long history [ ] going through all of the discovery ma‐
terials  and,  frankly,  some  contentious  discussions … about 
how we get to where we are and what the proof might be at a 
trial, and what the likely result could be.” 
   After listening to his attorney’s explanation, Young asked 
whether the judge would “review all of the information that 
we submitted and the VA submitted and all of that stuﬀ.” The 
judge assured him that “there will be a very comprehensive 
Presentence Report,” he would “read that, and then your at‐
torney  and you will have the right to submit other  relevant 
evidence that you think bears on sentencing.” 
    The  presentence  report  explained  the  compromise  over 
the  loss  and  restitution  calculation:  the  government  agreed 
not to include PTSD‐related payments in the loss or restitu‐
tion amounts, leaving Young responsible for the $201,521.41 
in overpayments for his fraudulent exaggerations of his back 
injury. In his sentencing memorandum, Young provided the 
clearest explanation of how this key issue was resolved: 
       The parties discussed the case at length … and 
       went  back  and  forth  regarding  the  merits  and 
       diﬃculties of a trial for both sides. The govern‐
       ment’s evidence regarding the extent of the de‐
       fendant’s  back  injury  was  strong,  particularly 
       audio‐visual  evidence  of  the  defendant  ambu‐
       lating without a cane or wheelchair after saying 
       he needed either or both to do anything. On the 
       other hand, the defendant’s evidence about the 
       in‐service parachute accident‐related PTSD was 
8                                                       No. 17‐3494 

       also  strong.  The  problem  for  both  sides  was 
       whether (and how) a jury could separate the ev‐
       idence into two tracks when the fraud charges 
       (wire fraud) are all the same.  
       Rather than go through a long and complex trial 
       with its associated risks, the parties were able to 
       settle  the  case  by  separating  the  tracks  of  the 
       case  (back  injury  and  PTSD)  from  each  other. 
       The  defendant  would  plead  to  one  count  and 
       agree to restitution regarding improper benefits 
       based on any back injury rating over 20%. For 
       the  government’s  part,  it  would  agree  to  not 
       pursue restitution for the portion of the defend‐
       ant’s  benefits  attributable  to  PTSD.  Upon  con‐
       sultation, the VA was able to separate the bene‐
       fits  attributable  to  each  claim.  Originally,  the 
       loss  amount  for  both  tracks  was  set  at 
       $417,352.29. With the PTSD benefits subtracted, 
       the  remaining  loss  amount  attributed  to  the 
       back injury portion of the case was $201,521.41. 
       The  parties  used  this  figure  to  calculate  the 
       guideline range and the amount of restitution. 
    Young’s attorney reported at the sentencing hearing that 
“we don’t have any objections to the report or the Guideline 
calculations”  because  the  assigned  probation  oﬃcer  had 
made  Young’s  requested  “simple  factual  changes”  and  had 
included “some additional records … [in] the final version of 
the report.” After hearing those assurances, the district court 
“adopt[ed]  the  factual  statements  in  the  Presentence  Report 
as [its] Findings of Fact and … adopt[ed] the Guideline calcu‐
lation.” 
No. 17‐3494                                                              9 

     Young’s  attorney  again  referred  to  the  compromise’s  ra‐
tionale later in the sentencing hearing when he argued for a 
sentence shorter than that recommended by the government. 
His attorney said it was diﬃcult to say where Young “specifi‐
cally crossed that line from a legitimate dispute about an en‐
titlement to an illegitimate one.” Thus, he argued, the court’s 
sentence should reflect that “a good enough objective point to 
tell where [Young’s actions] became fraudulent is where the 
investigation  started  …  in  2013,”  when  the  VA  doctor  de‐
tected  Young’s  ongoing  fraud.  Young’s  attorney  noted  that 
the parties were “really not that far apart” on recommended 
sentences because they had “spent a great deal of time look‐
ing at all of the records … and getting to a point where there 
was a legitimate place to compromise to avoid a trial.” Thus 
“the parties essentially agree[d] that a sentence should be im‐
posed  …  [but]  just  diﬀer[ed]  slightly  on  the  length  of  that 
[sentence].” 
     The judge was not persuaded by the argument for addi‐
tional leniency. He reasoned that a longer sentence was justi‐
fied by “the need for punishment and the need to deter oth‐
ers,”  as  Young  had  stolen  a  “significant  amount  of  money” 
involving  “public  funds  intended  for  the  injured  veterans.” 
Young had perpetrated a “massive and blatant fraud” by “ly‐
ing about [his] functional ability … for years.” The judge ob‐
served  that  “the  thing  about  when  somebody  lies  in  such  a 
blatant  matter  as  that  [it]  calls  into  question  all  of  the  other 
statements  he’s  made  right  from  the  beginning,”  especially 
because  Young  had  reported  upon  entering  the  National 
Guard in 1984 “that he had no physical or mental problems.” 
It is hard to disagree with any of those observations. The court 
imposed a sentence of 21 months, in the middle of the guide‐
line  range  based  on  the  agreed  loss  amount  of  $201,521.41. 
10                                                      No. 17‐3494 

The  court  also  ordered  restitution  in  the  agreed  amount  of 
$201,521.41. 
II.  Analysis 
    On appeal, Young does not deny his fraud, but he disputes 
the  calculation  of  total  loss  for  purposes  of  the  Sentencing 
Guidelines  and  restitution.  Young  argues  now  that  the  loss 
and restitution calculation should be measured from the first 
time he was awarded any compensation based upon fraudu‐
lent claims that he needed assistive devices. Young contends 
this would result in a total loss and restitution amount of only 
$126,630.41. The adjustment would also produce a two‐level 
decrease in Young’s oﬀense level for the guideline calculation 
and potentially a lower sentence. 
    If Young had timely objected to this sentencing issue in the 
district court, “we would review [the] sentencing court’s fac‐
tual findings … for clear error,” United States v. Newman, 148 
F.3d 871, 876 (7th Cir. 1998) (citation omitted), and its “resti‐
tution  calculation  for  abuse  of  discretion,”  United  States  v. 
Sunmola, 887 F.3d 830, 840‐41 (7th Cir. 2018) (citation omitted). 
But Young did not object. 
    If Young’s failure to raise the issue had been inadvertent 
and  thus  a  forfeiture,  we  would  review  the  issue  for  “plain 
error.” See Rosales‐Mireles v. United States, 138 S. Ct. 1897, 1903 
(2018); Molina‐Martinez v. United States, 136 S. Ct. 1338, 1346 
(2016);  United  States  v.  Thomas,  897  F.3d  807,  817  (7th  Cir. 
2018). To take advantage of plain‐error review, Young would 
need to meet four criteria: First, the error must not have been 
intentionally  relinquished  or  abandoned.  Second,  the  error 
would  need  to  be  “plain,”  meaning  clear  or  obvious  rather 
than subject to fair debate. Third, the error must have aﬀected 
No. 17‐3494                                                       11 

Young’s substantial rights, meaning there would be a reason‐
able probability that, but for the error, the outcome of the pro‐
ceeding  would  have  been  diﬀerent.  Fourth,  the  appellate 
court’s failure to exercise its discretion to correct the forfeited 
error would seriously aﬀect the fairness, integrity, or public 
reputation of judicial proceedings. Rosales‐Mireles, 138 S. Ct. 
at  1904–05,  citing  Molina‐Martinez,  136  S.  Ct.  at  1343,  and 
United States v. Olano, 507 U.S. 725 (1993). 
    Young’s eﬀort to invoke plain‐error review fails at the first 
step. An appellate court need not consider a claimed error if 
the issue  has been waived. “Waiver occurs when a criminal 
defendant  intentionally  relinquishes  a  known  right”  and 
should be contrasted with forfeiture, “when a defendant neg‐
ligently fails to assert a right in a timely fashion.” United States 
v. Brodie, 507 F.3d 527, 530 (7th Cir. 2007) (citations and quo‐
tation marks omitted). A waiver “extinguishes any error and 
precludes appellate review.” Id. 
    Although “[t]he line between waiver and forfeiture is of‐
ten blurry,” United States v. Garcia, 580 F.3d 528, 541 (7th Cir. 
2009),  this  case  stands  clearly  in  the  realm  of  waiver.  The 
“touchstone of waiver is a knowing and intentional decision 
not to assert a right,” with a focus on “whether a defendant 
chose, as a matter of strategy, not to present an argument.” Id. 
(citations and quotation marks omitted). If a defendant fails 
to raise a specific objection at sentencing, “we will view it as 
having been waived if the defendant had a strategic reason to 
[forgo] the argument, that is, only if the defendant’s counsel 
would  not  be  deficient  for  failing  to  raise  the  objection.” 
United States v. Allen, 529 F.3d 390, 395 (7th Cir. 2008). 
   As his lawyer emphasized repeatedly in the district court, 
Young  made  a  strategic  decision  to  stipulate  to  fraudulent 
12                                                      No. 17‐3494 

conduct  involving  his  back  injury  calculated  from  the  time 
frame  determined  by  the  VA—with  the  loss  and  restitution 
amounts that loss entailed. Defense counsel was far from “de‐
ficient for failing to raise [an] objection” to this compromise 
in the district court. The compromise allowed Young to avoid 
criminal liability for allegedly fraudulent claims of PTSD and 
the greater intended loss amounts for which he could be held 
legally responsible. Young’s choice was deliberate, as further 
confirmed  by  his  lawyer’s  successful  eﬀorts  to  have  the 
presentence report revised to reflect some factual changes and 
additional documentation, all without raising any objection to 
Young’s  admitted  fraud  and  the  agreed  loss  and  restitution 
amounts. See United States v. Fuentes, 858 F.3d 1119, 1121 (7th 
Cir.  2017)  (“objecting  to  certain  parts  of  a  PSR  [presentence 
report], but not the later‐challenged Guidelines range consti‐
tutes  ‘the  paragon  of  intentional  relinquishment’”),  quoting 
Brodie, 507 F.3d at 531. 
    By “stipulating to the conduct in the plea agreement” and 
embracing  that  stipulation  in  the  presentence  report,  in  his 
sentencing  memorandum,  and  at  his  sentencing  hearing, 
Young “has waived any claim that he did not engage in that 
conduct.” United States v. Flores‐Sandoval, 94 F.3d 346, 349 (7th 
Cir. 1996); see also Newman, 148 F.3d at 876, 878 (although de‐
fendant  objected  at  sentencing  to  conduct  described  in  the 
presentence report and the resulting “amount‐of‐loss calcula‐
tion,” by “stipulating to the conduct listed in [his] plea agree‐
ment, [he] conclusively admitted those facts and waived any 
subsequent challenge to them”). 
     Young’s twenty‐year eﬀort to obtain compensation bene‐
fits based on injuries he suﬀered during his four years of ser‐
vice  included,  we  must  assume,  both  valid  and  fraudulent 
No. 17‐3494                                                      13 

claims. As Young observes on appeal, it is “exceedingly diﬃ‐
cult … to determine when [he] began his fraudulent scheme 
[in order] to accurately calculate the actual loss or intended 
loss as a result of his fraud.” But the government and Young 
agreed on a reasonable line between Young’s fabricated and 
actual  injuries.  They  did  so  after  reviewing  thousands  of 
pages  and  decades’  worth  of  medical  records.  Their  agree‐
ment  was  set  forth  in  Young’s  plea  agreement,  the  presen‐
tence report, Young’s sentencing memorandum, and the sen‐
tencing hearing. Young “knew he had a right to further judi‐
cial determinations” on the factual questions of his relevant 
conduct  and  resulting  loss  and  restitution  amounts,  but  he 
“intentionally chose to relinquish that right.” He “cannot now 
resurrect  the  waived  claim”  and  re‐litigate  that  question  on 
appeal. Newman, 148 F.3d at 879. 
   The judgment of the district court is 
                                                      AFFIRMED.